Title: To Thomas Jefferson from William Linn, 8 February 1798
From: Linn, William
To: Jefferson, Thomas


          
            Sir,
            New-York, Feb. 8th. 1798.
          
          I feel honored & obliged by your communication of the 5th instant. I have lately formed a table of the Indians within the territory of the United States, in which I have followed yours as to the arrangement, spelling, & lists of the numbers of the warriors. I have added an anonymous list published 1797, & a column marking their languages. I have inserted the Weeas & Eelriver, finding them mentioned in one of the treaties, but shall attend to the remarks made in your letter. In determining the places of residence, I have consulted Dr Morse’s Gazetteer, a late work, & compared it with your table. The Mohiecons, spelled in the History of the Mission of the United Brethren Mahikans & Mahikanders I have supposed to be the same who are called Mohegans, & in their own language Muhhekanneew. Part of these now reside at New Stockbridge & are called Stockbridge Indians; part at Brothertown in the Oneida reservation; & part, if I am not mistaken in all this, removed with the Missionaries first to Bethlehem, & after various emigrations & afflictions, are settled near Sandosky. It is extremely difficult to arrive at accuracy in this business. My table is only in manuscript & still incorrect.
          I find that your opinion as to the languages of the Indians differs from what is asserted in the “History of the Mission of the United Brethren” compiled by George Henry Loskiel & translated by La Trobe; & by Dr Edwards in his “Observations on the Muhhekaneew language” The history extends from 1735 till the middle of 1787. Some of the Missionaries have learned the Delaware language, & have had intercourse with many tribes, & yet they say that there are only two languages radically different; the Delaware & the language of the six nations. The words in the history are; “Our Missionaries at least, who were particularly attentive to this subject, have never met with any which had not some similitude with either one or the other: But the Delaware language bears no resemblance to the Iroquois.” This too is the opinion of Dr Edwards who early learned the Mohegan language, (a dialect of the Delaware,) & still retains a knowledge of it. In his observations, he shows its affinity to the Shawenese & Chippewa, &, in some respects to the Hebrew. I know not whether you have seen either of these publications. The first is a large Octavo volume, the last a small pamphlet which I could easily inclose to you. I would also send the first, with cheerfulness, if I knew of a conveyance, & take my chance for a copy here. Besides the history of the Mission, it contains a history of the Delawares & Iroquois, their customs &c.
          
          It is certain that there is a great variety of dialects—that information comes chiefly from illiterate captives, traders & interpreters—& that petty tribes are known to affect to be a distinct nation & to have a distinct language. This is a subject of useful inquiry, & would be a certain indication of the part of the world from which the Indians have emigrated. Bishop Ettwein of Bethlehem, in a letter to me, says that “Mr. John Heckewelder, a Missionary has found that a Tartar nation about Mount Caucasus, agrees so much with the Delawares, that he thinks he could as well converse with said Tartars, as he can with the Delawares, whose language he can speak.”
          I request you to favor me with one of your Blanks, which I shall present to the Directors of the Society, to whom it will be very acceptable.
          I have the honor to be—with great respect & esteem, Sir, Your most Obedient humble servt
          
            Wm Linn
          
        